Opinion issued March 22, 2007









 





In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00200-CV



IN RE CHARLES ZELLER, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, the relator, Charles Zeller, challenges the trial
court's (1) March 1, 2007 order denying his motion to set aside the turnover of $3,675.00.
	We deny the petition for writ of mandamus.
PER CURIAM


Panel consists of Justices Nuchia, Keyes, and Higley.
1.              
          -